                                   1

                                   2

                                   3
                                                                      UNITED STATES DISTRICT COURT
                                   4
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   5
                                                                             SAN JOSE DIVISION
                                   6

                                   7
                                            MAY MOUA,
                                   8                                                       Case No. 5:10-cv-01070-EJD

                                   9                    Plaintiff,                         ORDER DENYING DEFENDANTS’
                                                  v.                                       MOTION FOR JUDGMENT ON THE
                                  10                                                       PLEADINGS AS TO PLAINTIFF’S
                                            INTERNATIONAL BUSINESS                         CLAIMS ON BEHALF OF PAGA
                                  11        MACHINES CORPORATION, et al.,                  MEMBERS JASON DRURY AND
                                                                                           XIANZHAN LIN
                                  12                    Defendants.
Northern District of California




                                                                                           Re: Dkt. No. 132
 United States District Court




                                  13

                                  14

                                  15           Pursuant to Federal Rule of Civil Procedure 12(c), Defendants International Business
                                  16   Machines Corporation (“IBM”), Joseph Koenig, and Venkatasubramaniam Iyer (collectively,
                                  17   “Defendants”) move to dismiss without leave to amend Plaintiff May Moua’s representative
                                  18   claims under California’s Private Attorney General Act (“PAGA”) on behalf of Jason Drury
                                  19   (“Drury”) and Xianzhan Lin (“Lin”), two nonexempt employees of IBM. Dkt. No. 132. For the
                                  20   reasons set forth below, Defendants’ motion will be denied.
                                  21   I.      BACKGROUND
                                  22           In her 2010 Complaint, Plaintiff May Moua (“Plaintiff”) alleges that she and other
                                  23   employees were misclassified as exempt from overtime and related pay requirements under
                                  24   California Law. Dkt. No. 1. Plaintiff’s amended complaints also assert claims based on a
                                  25   misclassification theory. Dkt. Nos. 45, 66. In the operative Second Amended Complaint
                                  26   (“SAC”), Plaintiff asserts misclassification claims on behalf of herself and 25 others under PAGA.
                                  27   Dkt. No. 6.
                                  28   Case No.: 5:10-cv-01070-EJD
                                       ORDER DENYING MOTION FOR JUDGMENT ON THE PLEADINGS
                                                                       1
                                   1          During discovery Plaintiff learned that two PAGA members—Drury and Lin—had been

                                   2   reclassified to nonexempt status prior to the start of the relevant time period. Dkt. No. 94 at 11.

                                   3   Defendants seek dismissal of claims on behalf of Drury and Lin because the SAC alleges no facts

                                   4   regarding nonexempt employees.

                                   5   II.    DISCUSSION

                                   6          Federal Rule of Civil Procedure 12(c) allows a party to move for judgment on the

                                   7   pleadings “[a]fter the pleadings are closed—but early enough not to delay trial.” Judgment on the

                                   8   pleadings is proper when “‘there is no issue of material fact in dispute, and the moving party is

                                   9   entitled to judgment as a matter of law.’” Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir.

                                  10   2012) (quoting Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009)).

                                  11          The standard for a Rule 12(c) motion is essentially the same as that for a Rule 12(b)(6)

                                  12   motion. Id. Thus, a court must presume all facts alleged in the complaint are true and determine
Northern District of California
 United States District Court




                                  13   whether the complaint demonstrates a plausible entitlement to a legal remedy. See Bell Atl. Corp.

                                  14   v. Twombly, 550 U.S. 544, 555-57 (2007) (discussing the standard for dismissal under Rule

                                  15   12(b)(6)).

                                  16          Here, it is undisputed that Drury and Lin were classified as nonexempt employees since

                                  17   December 9, 2008. Dkt. No. 143 at 4-6. Nevertheless, Plaintiff contends that Defendants violated

                                  18   Drury’s and Lin’s rights even after their reclassification; that the SAC, which incorporates

                                  19   Plaintiff’s notice to the Labor Workforce & Development Agency (“LWDA”), provides

                                  20   Defendants with sufficient notice of their claims; and that she may maintain PAGA claims on

                                  21   Drury’s and Lin’s behalf even though her claims are based upon her exempt status and Drury and

                                  22   Lin have nonexempt status. Dkt. No. 143. Should the court determine that the SAC does not

                                  23   provide fair notice, Plaintiff requests leave to amend the LWDA notice and the SAC.

                                  24          This court has already ruled that Plaintiff’s SAC and the LWDA notice are adequate to

                                  25   state a claim as to Drury and Lin. Dkt. No. 64 at 7:1-14 (Order Granting Motion For Leave to File

                                  26   Second Amended Complaint). With the benefit of hindsight, the court recognizes that the

                                  27   allegations are thin: Plaintiff seeks to represent “employees on ‘claims that IBM violated various

                                  28   Case No.: 5:10-cv-01070-EJD
                                       ORDER DENYING MOTION FOR JUDGMENT ON THE PLEADINGS
                                                                       2
                                   1   provisions of the California Labor Code as related to [Jason Drury and Xianzhan Lin.]’” Dkt. No.

                                   2   143 at 13-14. Nevertheless, the SAC satisfies Rule 8 and at this stage in the proceedings, it is

                                   3   preferable for efficiency’s sake to move past the pleading stage and focus instead on the merits of

                                   4   any potential claim for relief Drury and Lin may have now that the evidence shows they are

                                   5   nonexempt employees.

                                   6   III.   ORDER

                                   7          For the reasons set forth above, Defendants’ motion (Dkt. No. 132) is DENIED.

                                   8          IT IS SO ORDERED.

                                   9   Dated: February 26, 2019

                                  10                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:10-cv-01070-EJD
                                       ORDER DENYING MOTION FOR JUDGMENT ON THE PLEADINGS
                                                                       3
